Title: To James Madison from Josef Yznardy, 10 September 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 10th. September 1802.
					
					I had the honor of addressing you on the 23d. ultimo Copy of which you have herewith; I 

now have the pleasure to inclose you a Packet received from Charles Pinckney Esqr. at Madrid, a General 

List of all the arrivals in this Port since the first of July 1800. untill the 30th. June ultimo, Copy of the 

Circular received from Mr. John Gavino of Gibraltar, and to advise you of the rumour spread about here 

of the Algerins having, or being on the point of declaring War against Great Britain;  Nothing further 

to add.  I am with due respect & esteem Sir, Your most obt. hble Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
